Case 1:19-cv-00561-NRN Document 43 Filed 12/05/19 USDC Colorado Page 1 of 6

FILED

UNITED STATES DISTRICT COURT
DENVER COLORADO

DEC 05 2019

JEFFREY P. COLWELL
CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

Civil Action No.: 19-cv-00561

LEON JOHN KULASA,

Plaintiff,

v.

WYNDHAM WORLDWIDE OPERATIONS, INC.,
AND WYNDHAM DESTINATIONS,

DEFENDENTS,

 

PLAINTIFFS DISCLOSURE OF NON-RETAINED EXPERT WITNESSES

 

Pursuant to Fed. R. Civ. P. 26 (a)(2)(C), and Scheduling Order [Dkt. 32] the Plaintiff

hereby submits his Disclose of Non-Retained Expert Witnesses who may present evidence at

trial pursuant to the Federal Rules of Evidence 702, 703, or 705.

WITNESS[ES] NON-RETAINED EXPERT WITNESSES: ;
The following person[s] may be called to provide expert testimony but have neither (1)

been retained to provide expert testimony, nor (2) are employees of the disclosing party who

regularly give expert testimony.
Case 1:19-cv-00561-NRN Document 43 Filed 12/05/19 USDC Colorado Page 2 of 6

1. Plaintiff's Fed. R. Civ. P. 26 (a)(2)(C) Non-Retained Expert Witness: Daniel S.
Shoenwald, PhD; Clinical Psychologist; Denver Health Medical, Denver Adult Behavioral Health,
777 Bannock Street, Denver, Colorado 80204. (303) 436-6000, (303) 602-4851.

The qualifications of Daniel S. Shoenwald are as follows:

I. Nova Southeastern University, PhD Clinical Psychology; University of
Michigan, BA Psychology.

li. Daniel S. Shoenwald is a licensed clinical Psychologist that specializes in
men’s issues, psychological trauma, insight-oriented psychotherapy with
various populations, diagnosis, psychopharmacology, and group
psychotherapy. He has been a Professor of Psychology in the masters
program at Nova Southeastern University; Chief Postdoctoral Fellow at the
University of Miami Medical Center, and now practices at Denver Health
as a Clinical Psychologist. Daniel Shoenwald has 19 years of experience in
both the public and private sectors of Psychology.

It is expected that Daniel S. Shoenwald will testify to the treatment, diagnosis
and neuropsychological testing for the Plaintiffs existing Bi-Polar Disorder as well the Plaintiffs
neuropsychology testing that identified him as having Attention Deficit Disorder (Primarily
Inattentive). It is expected that the facts and opinions of Mr. Shoenwald will come from his

psychology session notes, and records that he maintained on the Plaintiff during his treatment
Case 1:19-cv-00561-NRN Document 43 Filed 12/05/19 USDC Colorado Page 3 of 6

while he was a patient of Mr. Shoenwald.?_ Shoenwald is also expected to testify about the
Plaintiff's mental illness as it relates to his employment and professional career.

2. Plaintiff’s Fed. R. Civ. P. 26 (a)(2)(C) Non-Retained Expert Witness: Dr.
Christopher Pierce, PHD; Director of Neuropsychology; Denver Health Medical, Denver Adult
Behavioral Health, 777 Bannock Street, Denver, Colorado’80204. (303) 602-4772.

The qualifications of Dr. Christopher Pierce, PHD are as flows:
I. University of Northern Colorado, BA Psychology; University of Alaska
Anchorage, Masters of science, Clinical Psychology; University of
Alabama at Birmingham, Doctor of Philosophy (PhD) Medical /Clinical
Psychology.
Ih. Dr. Christopher Pierce is the Director of Clinical Neuropsychology in
the Department of Psychiatry at Denver Medical Health. He is a
licensed Clinical Psychiatrist with over 19 years of diverse experience.
It is expected that Dr. Pierce will testify to the Neuropsychological evaluation, and
Neuropsychology testing results that he reported to the Plaintiff while under his care. Dr.
Pierce is expected to testify about the Plaintiffs mental illness, mental illness history and
treatment plan. Dr. Pierce is expected to testify to the Plaintiffs diagnosis in relationship to the
Diagnostics Statistics Manual (DSM 5), and how it affected his employment and professional

career.

 

1 The Plaintiff was treated by Shoenwald from June 22, 2017 through December 2018. The Plaintiff understands
that he had attended approximately 20 sessions which were documented, and that a comprehensive treatment
summary was completed.

? The Plaintiff was treated by Dr. Pierce during his actual Neuropsychology testing for a total of 9 hours, and that -
his Neuropsychology assessment, and treatment notes are in the form of a single Neuropsychology Evaluation.
Case 1:19-cv-00561-NRN Document 43 Filed 12/05/19 USDC Colorado Page 4 of 6

Respectfully submitted this 29'* day of November 2019,

|_~

Leon John Kulasa

Leon John Kulasa

2233 Orion Lake Drive
Navarre, Florida 32566
Telephone: (412) 290-5138

Ikulasa@gmail.com

 

Pro Se Plaintiff
Case 1:19-cv-00561-NRN Document 43 Filed 12/05/19 USDC Colorado Page 5 of 6

| hereby certify that a copy of the foregoing pleading/document was mailed to Jackson-Lewis
defendant(s) or counsel for defendant(s) at 950 17" Street, Suite 2600, Denver Colorado 80202

(address) on November 29, 2019. (

Leon John Kulasa

Leon John Kulasa
Plaintiffs Original Signature
°

3

é

“ujeBe - @)9A2a4 aseajd *8]SeM J8UNSUOD-3S0d LuGds apely $s] BOJaAUa S14)

 

 

 
 
 

|

      

 

% Domestic only.

 

  

PRESS FIRMLY TO SEAL © 1

«
R2304H107767-95

 

UNITED STATES
POSTAL SERVICE.

Ba

PRIORITY
MAIL

=Date of delivery specified*

=» USPS TRACKING" included to many major
international destinations.

= Limited international insurance.
= Pick up available, *
= Order supplies online.* 7

= When used intemationally, a customs To schedule free
declaration label may be required. Package Pickup,

EXPECTED DELIVERY DAY: 12/02/19

USPS TRACKING ®NUMBER

win it

9505 5111 6521 _9333 6319 19. ee

” apna

scan the QA code.

 

USPS.COM/PICKUP

 

UNITED STATES.
BEd postat SERVICE ®
visit US AT USPS.COM

E SUPPLIES SOM"
+

 RIORITY
+* MAIL*

ORDER FRE!

 

FROM:
Gores om
| 7933 HEN IE TO
Navan, eL 3% ve

TO:

LEED AL aan)

os Peel Cov arene
gol Qh seFT a
ret. color frO goat,

‘ft
PeRN! NEoARETTT CLEC E

Label 228, March 2016 FOR DOMEST 1C¢ AND INT ERNATIONAL USE

 

* For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs,

ae

and Is provided solety for use in sending Priority Mail® shipments.

This packaging Is the property of the U.S. Postal Service?
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 201

8; Ali rights reserved.

 

rad

f- pogo a
' :

«ll
